This is a suit on an account, for $169.26, which was instituted in the justice's court by appellees against appellants. Appellants admitted that they were justly indebted to appellees in the sum of $143.44, but filed a cross-action, alleging that appellees were indebted to them in the sum of $287.70, but only prayed for $30. The court instructed a verdict for appellees in the sum of $143.44. There is no statement of facts in the record.
Appellants have failed to file a brief in this court, but have filed a motion to dismiss this appeal, and appellees have filed motions which are styled "Appellees' Motion to Dismiss Appeal of Appellant and Affirm Judgment of the Lower Court." Of course, that would be an impossibility; but, as the motions show the correctness of the judgment, they serve the purpose of a brief on the part of appellees. Davison v. Keeton,32 Tex. Civ. App. 65, 73 S.W. 1083; Ball v. Dignowity, 68 S.W. 800; Cox v. Hickman, 110 S.W. 549; Beck v. Hancock, 122 S.W. 419.
The offset pleaded was not within the jurisdiction of the justice's court, and that court being without jurisdiction of the cross-action, the county court could not acquire jurisdiction. Times Pub. Co. v. Hill,36 Tex. Civ. App. 389, 81 S.W. 806; Railway v. Canyon Coal Co.,102 Tex. 478, 119 S.W. 294.
The judgment is affirmed.